Opinion by
Mr. Chief Justice Fell,
The bill in this ease was filed by a creditor who had obtained a verdict against one of the defendants on which judgment had not been entered. He alleged that this defendant had conveyed his real estate to the other defendant, his wife, for the purpose of hindering and defrauding his creditors and prayed for an injunction to restrain her from encumbering or conveying the land and for a decree declaring the conveyance to her void. A demurrer was sustained and the bill dismissed on the ground that the plaintiff had an adequate remedy at law.
Courts of equity and courts of law have concurrent jurisdiction when property has been fraudulently conveyed or encumbered in order to defeat the claims of creditors but jurisdiction in equity will not be entertained where the remedy at law is full, complete and adequate. In this State the long established method for avoiding a fraudulent conveyance of land is by a sheriff’s sale, purchase of the land and an action of ejectment. In the opinion in Stewart v. Coder, 11 Pa. 90, it was said: “Where a sale is made to delay, hinder or defraud creditors the proper manner to test the validity of the transaction is by a judicial sale at the suit of one or more of the creditors.” From this there has been no departure and there should be none because the common law right of trial by jury should not be taken away where it is adequate to afford full redress. In the recent cases of People’s Nat. Bank v. Kern, 193 Pa. 59, and Hyde v. Baker, 212 Pa. 224, the established method of proceeding was approved and in the opinion it was said that Fowler’s Appeal, 87 Pa. 449; Houseman v. Grossman, 177 Pa. 453; People’s Nat. Bank v. Loeffert, 184 *462Pa. 164, and Orr v. Peters, 197 Pa. 606, were cases in which, under their peculiar facts, the remedy at law would have been ineffectual and that they do not affect the established rule.
The decree is affirmed at the cost of the appellant.